468 F.2d 651
UNITED STATES of America, Plaintiff-Appellee,v.Louis Dan SMITH, Defendant-Appellant.
No. 72-2180 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 25, 1972.Rehearing Denied Feb. 21, 1973.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Local Rule 21.1  The evidence was sufficient to warrant the conviction of appellant on an indictment charging the robbery of a bank.  Title 18, U.S.C.A., Sec. 2113(a), (d).  There was no error in the charge on the inference of guilt which might be drawn by the jury from possession by appellant of some of the money taken from the bank.  Wilson v. United States, 1896, 162 U.S. 613, 619-620, 16 S.Ct. 895, 40 L.Ed. 1090; Thurmond v. United States, 5 Cir., 1967, 377 F.2d 448, 451.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966